         Case 19-24527-TPA    Doc 300
                                  Filed 01/15/21 Entered 01/15/21 10:07:17 FILED
                                                                            Desc Main
                                 Document      Page 1 of 1                 1/15/21 9:44 am
                 IN THE UNITED STATES BANKRUPTCY COURT                     CLERK
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA                   U.S. BANKRUPTCY
                                                                           COURT - WDPA
In re:                                       :        Case No.:    19-24527-TPA
                                             :
Michael K. Herron                            :        Chapter:     11
                                             :
                Debtor(s).                   :
                                             :        Date:       1/14/2021
                                             :        Time:       10:00

                                PROCEEDING MEMO

MATTER               #265 Second Amended Chapter 11 Plan dated 12/5/2020
                             #289 Obj. by U.S. BK
                             #291 Obj. by Nationstar Mortgage


APPEARANCES:
                     Debtor:             Aurelius P. Robleto
                     Nationstar/US Bank: Mark Pecarchick
                     Nextier Bank:       Brian Kile
                     Bank of America:    Maria Miksich
                     Dept. of Rev.:      Lauren Michaels
                     IRS:                Alexander Kalyniuk, Elizabeth Bruce



NOTES:

Robleto:             Yes the proposed stipulation appears at Doc. 293. If the valuationon
                     the appraisal comes in higher than we anticipate, we will surrender the
                     property. We received only one vote.

Court:               The Court needs a summary of each class and how they voted.

Pecarchik:           Yes that is accurate.

Kile                 No your honor. The plan provides Nextier to be paid according to its
                     contractual terms, so I am fine with the plan.

Kalyniuk:            No objection was filed because the plan calls for payment of our claim
                     in full.

OUTCOME:             On or before January 18, 2020, the Debor shall file an amended
                     summary of ballots. TO to be entered.
                     Stipulation with US Bank at Doc. No. 295 GRANTED/ MOE.
                     Stipulation with Nationstar at Doc No. 293 GRANTED/ OE.
